Citation Nr: 9931405
Decision Date: 11/04/99	Archive Date: 02/08/00

DOCKET NO. 93-04 324               DATE NOV 04, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Phoenix, Arizona

THE ISSUE

1. Entitlement to a rating in excess of 10 percent for paroxysmal
atrial fibrillation from February 12, 1992, to February 6, 1996.

2. Entitlement to a rating in excess of 30 percent for paroxysmal
atrial fibrillation from February 6, 1996, to July 16, 1996.

3. Entitlement to a rating in excess of 30 percent from September
1, 1997.

ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 

INTRODUCTION

The veteran had confirmed active service from January 1969 to
January 1972 with approximately 21 years of prior active duty.

In September and October 1972 rating decisions, service connection
for chronic anxiety reaction manifested by multiple psychosomatic
complaints associated with paroxysmal atrial fibrillation was
granted and rated as 30 percent disabling. In September 1977, the
RO characterized the disability as an anxiety reaction and reduced
the 30 percent evaluation to 10 percent. On February 12, 1992, the
RO received the veteran's informal claim for entitlement to an
increased rating for a heart disability. In August 1992, the RO
noted that the veteran's anxiety reaction manifested by multiple
psychosomatic complaints associated with paroxysmal atrial
fibrillation was rated as 10 percent disabling, effective from
December 1, 1977, to February 11, 1992. The RO then separately
rated the anxiety reaction as 10 percent disabling and paroxysmal
atrial fibrillation as 10 percent disabling, effective February 12,
1992. The veteran disagreed with the rating assigned for the
paroxysmal atrial fibrillation disability and perfected an appeal
therefrom. In January 1995, the Board of Veterans' Appeals (Board)
remanded the matter for additional development.

In a September 1997 rating determination, the Department of
Veterans Affairs (VA) Regional Office (RO) increased the veteran's
disability rating to 30 percent, effective from February 6, 1996,
and assigned a temporary total rating, effective from July 16,
1996. The 100 percent rating was continued for 13 months. Effective
September 1, 1997, the evaluation was reduced to 30 percent.

In July 1998, the Board again remanded the matter for further
development, to include a new VA examination with statement of
findings consistent with the new rating criteria. This development
has been completed, and the case has since been returned to the
Board.

2 -

Since a rating in excess of 10 percent is possible for the period
from February 12, 1992, to February 6, 1996, and a rating in excess
of 30 percent is possible for the period dated from February 6,
1996, to July 16, 1996, and from September 1, 1997, for clarity,
the issue has been separated into three issues as on the title page
of this decision. See generally, AB v. Brown, 6 Vet..App. 35
(1993). It is noted that effective July 16, 1996 to include
approximately months thereafter, a temporary total rating was in
effect.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
this appeal has been obtained by the RO.

2. The original determination that paroxysmal atrial fibrillation
would be rated separately from anxiety was upon a rating decision
in August 1992. A 10 percent rating for permanent auricular
fibrillation was assigned, effective February 12, 1992, the date
the veteran filed a claim for an increase in his service. -
connected disability. This is the only assignable rating under
Diagnostic Code (DC) 7012.

3. During the interval since the original assignment of a separate
10 percent rating for paroxysmal atrial fibrillation and assignment
of a 30 percent ratting, effective from February 6, 1996, the
veteran did not exhibit severe or frequent attacks of paroxysmal
atrial fibrillations.

4. A 100 percent evaluation was assigned effective July 16, 1996,
the date of the implantation of a pacemaker. Under the appropriate
DC in effect at that time, the 100 percent rating would continue
for 13 months.

5. Effective September 1, 1997, the evaluation was reduced to 30
percent, the minimum evaluation following insertion of the
pacemaker. Evidence of complete auriculoventricular block with
Stokes-Adams attacks several times per year despite

- 3 -

the use of medication or management of the heart block by pacemaker
was not shown at that time and has not been shown since that time.

6. The veteran's manifestations of paroxysmal atrial fibrillation
are productive of no more than four episodes per year with
documented ECG or Holter monitor and are not productive of more
than one episode of acute congestive heart failure in the past
year; or, workload greater than 3 METs (metabolic equivalent)_ but
not greater than 5 METs resulting in dyspnea, fatigue, angina,
dizziness, or syncope, or; left ventricular dysfunction with an
ejection fraction of 30 to 50 percent. As of or since January 12,
1998, objective findings have been essentially normal.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for
paroxysmal atrial fibrillation, prior to February 6, 1996, have not
been met. 38 U.S.C.A. 1155, 5107 (West 1991): 38 C.F.R. 4.104. DCs
7010-7016 (1997).

2. The criteria for an evaluation in excess of 30 percent for
paroxysmal atrial fibrillation, from February 6, 1996, to July 16,
1996, have not been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38
C.F.R. 4.104, DCs 7010-7016 (1997).

3. The criteria for a rating in excess of 30 percent for paroxysmal
atrial fibrillation, from September 1, 1997, have not been met. 38
U.S.C.A. 1155 (West 1991);  38 C.F.R. 4.1, 4.7,4.104, DCs 7010-7016
(1997) and 7010, 7015 (1999).

4 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historical Background

The veteran contends that his service-connected paroxysmal atrial
fibrillation, status post pacemaker insertion, warrants a rating in
excess of 30 percent. Specifically, the veteran reports continued
fibrillation with loss of energy. When active, he experiences
shortness of breath and chest pain.

Review of the record shows based on an August 1972 VA examination
report, which reflected diagnoses of chronic anxiety reaction and
a history of paroxysmal atrial fibrillation, rating decisions
entered in September and October 1972 granted service connection
for anxiety reaction, manifested by multiple psychosomatic
complaints associated with paroxysmal atrial fibrillation,
evaluated as 30 percent disabling. On an August 1977 VA
examination, the veteran indicated that he no longer experienced
fibrillation, and a rating decision entered in September 1977
reduced the veteran's evaluation for anxiety reaction to 10
percent.

Private medical reports from A.A., M.D., and R.B., M.D., dated from
1986 to 1991 show continued treatment for complaints of episodic
atrial fibrillation. Diagnoses during this period included cardiac
arrhythmia.

On VA examination in June 1992, the veteran alluded to cardia
"attacks" which were unrelated to stress or anxiety. Physical
examination revealed essentially normal findings but the
electrocardiogram (EKG) was abnormal, showing nonspecific sinus
tachycardia abnormality. The diagnosis was supraventricular
tachycardia.

After reviewing the foregoing evidence, a rating decision entered
in August 1992, from which the current appeal ensued, assigned a
separate 10 percent evaluation for paroxysmal atrial fibrillation
under Diagnostic Code 7099-7012 (1993), and continued the 10
percent for anxiety reaction.

- 5 -

In February 1993, the veteran was seen for outpatient treatment at
@a military facility. At that time, he complained of a recent
atrial tachycardia attack as well as occasional episodes of atrial
fibrillation. The diagnosis was paroxysmal supraventricular
tachyarrhythmia.

Private and VA records from 1986 through 1994 are also of record..
The reports show continued treatment for atrial fibrillation.
Included within the reports is an April 1993 emergency department
report from Northwest Hospital. The medical record shows that the
veteran was seen for palpitations. On admission, the veteran denied
having chest pain, shortness of breath, and diaphoresis.
Examination of the heart was irregular, as atrial fibrillation
ranged from 80-100. EKG findings showed atrial fibrillation at a
rate of 86. The diagnosis was atrial fibrillation with controlled
ventricular response.

In July 1994, D. M. S., M.D., reported the veteran's history of
chronic atrial fibrillation and examination at that time showed
that the veteran's heart was "irregularly regular" without murmurs.
The assessment was longstanding atrial fibrillation, well
compensated and controlled ventricular response.

Also of record are 1995 statements by the veteran in which he
provided diaries of his fibrillations.

VA records show that the veteran was seen in the cardiology clinic
in January 1996 and on two separate occasions in February 1996. In
February 1996 it was decided that he should be admitted for
Propafenone therapy. At the time of admission, he was not in atrial
fibrillation or flutter. He did not complain of chest pain,
shortness of breath, or palpitations. Additionally, while
hospitalized, the veteran maintained normal sinus rhythm. However,
one day following discharge, he woke up with fibrillation and
shortness of breath and palpitations which were not relieved with
nitroglycerin. The veteran was readmitted. At that time, the
veteran's history included a normal Holter monitor in January 1996
and echocardiogram with concentric left ventricular hypertrophy.
Ejection fraction was 65 percent. EKG showed atrial flutter at 104
beats per minute with intermittent atrial fibrillation. The

6 -

Propafenone was discontinued and the veteran was started on
Sotalol. He spontaneously converted to normal sinus rhythm the
following day. He remained hospitalized for two more days with no
fibrillation events. The discharge diagnosis was paroxysmal atrial
fibrillation flutter.

On July 16, 1996, the veteran underwent surgical implantation of a,
pacemaker. Presurgery diagnosis was paroxysmal atrial fibrillation
heart block. No complications were reported. He was seen for
follow-up on several occasions.

Upon VA examination in May 1997, there were increasing symptoms of
palpitations and shortness of breath. The veteran denied
experiencing atrial fibrillation over the prior three days. It was
noted that all medication the veteran had taken proved to be
ineffective. Thus in July 1996 a pacemaker was installed. The
veteran's symptoms however persisted. Consequently, the veteran was
referred for atrioventricular (A-V) nodal ablation. The EKG showed
normal sinus rhythm. His blood pressure was 138/72 and his pulse
was 75. Also, no mitral or aortic valve abnormalities were seen.
The examiner's assessment was paroxysmal atrial fibrillation ,
partly related to hypertensive heart disease. The examiner
explained hypertensive heart disease was demonstrated by left
ventricular hypertrophy and left atrial enlargement. The veteran's
episodes of atrial fibrillation decades ago, however, may have been
related to idiopathic atrial fibrillation. However, the veteran's
hypertension and left ventricular hypertrophy exacerbated and
increased the episodes of his atrial fibrillation. The examiner
added that the veteran's paroxysmal atrial fibrillation did not
cause his hypertension. Instead, it was the other way around. Left
ventricular hypertrophy due to abnormal blood pressure elevation
can lead to left ventricular hypertrophy, left atrial enlargement,
and then atrial fibrillation.

A May 1997 medical record shows that the veteran underwent an A-V
nodal ablation. The assessment was atrial fibrillation with
successful A-V nodal ablation.

A September 1997 rating determination increased the veteran's
disability rating to 30 percent, effective from February 6, 1996,
the date severe frequent attacks of

- 7 -

paroxysmal atrial fibrillation were first demonstrated. A temporary
total rating was assigned, effective from July 16, 1996, the date
of the implantation of the pacemaker. The 100 percent rating was
continued for 13 months. Effective September 1, 1997, the
evaluation was reduced to 30 percent, the minimum evaluation
following insertion of the pacemaker.

In an October 1997 statement, the veteran submitted a diary of his
blood pressure and heart rate for the period from August 24, 1997,
through October 4, 1997. He indicated that he continued to have
fibrillations. His pacemaker had recorded 19 during the past two
weeks. He said that he tired easily if fibrillation occurred while
inactive. If it occurred while active, he experienced shortness of
breath and chest pain. The submitted heart rates were consistently
in the 70s during the period with the exception of one occasion in
September when it measured 93.

Upon VA examination in March 1998, the veteran reported being
asymptomatic except during those periods when he had atrial
fibrillation. When this occurred, he experienced mild dyspnea and
some mild chest pain. He was employed as a truck driver and
unloaded his products. Examination showed that the veteran's
jugular venous pressure was normal and no murmurs were heard. Blood
pressure was 134/77 and his heart rate was 73. The examiner found
the veteran asymptomatic in functional Class I but when in atrial
fibrillation, he was in functional Class II. Normal DDD pacing was
also noted.

In a June 1998 rating determination, the RO confirmed and continued
the 30 percent disability rating using criteria in effect from
January 12, 1998. The veteran's appeal continued.

Upon VA examination in December 1998, it was noted that the veteran
underwent pacemaker surgery for complete heart block. Subsequently,
he had had recurrent rapid heart and palpitations producing
shortness of breath with chest pain on a weekly basis. Examination
revealed regular heart rate and normal rhythm with normal S1 and
S2. There were no murmurs, rubs, or gallops. Exercise tolerance
testing in April 1999 revealed METs of 7.9. The onset of chest pain
occurred with a

- 8 -

heart rate of 102. This was relieved with rest. The impression was
paroxysmal atrial fibrillation with AV nodal ablation. A permanent
pacemaker has been placed and the veteran is pacemaker dependent.
The veteran's history of chest pain raised concern for
arteriosclerotic heart disease. Otherwise, he walks approximately
one mile a day without difficulty.

Pertinent Laws and Regulations

A person who submits a claim for benefits under a law administered
by the VA shall have the burden of submitting evidence sufficient
to justify a belief by a fair and impartial individual that the
claim is well grounded. 38 U.S.C.A. 5107(a). Where a disability has
already been service-connected and there is a claim for an
increased rating, a mere allegation that the disability has become
more severe is sufficient to establish a well-grounded claim.
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v.
Derwinski, 2 Vet. App. 629, 632 (1992). Accordingly, the Board
finds that the veteran's claims for increased ratings are well
grounded within the meaning of 38 U.S.C.A. 5107(a).

Disability evaluations are based upon the average impairment of
earning capacity as determined by a schedule for rating
disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. Separate rating
codes identify the various disabilities. 38 C.F.R. Part 4. In
determining the current level of impairment, the disability must be
considered in the context of the whole-recorded history, including
service medical records. 38 C.F.R. 4.2 (1999). An evaluation of the
level of disability present also includes consideration of the
functional impairment of the veteran's ability to engage in
ordinary activities, including employment, and the effect of pain
on the functional abilities. 38 C.F.R. 4.10 (1999).

The determination of whether an increased evaluation is warranted
is based on review of the entire evidence of record and the
application of all pertinent regulations. See Schafrath v.
Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled,
the Secretary is responsible for determining whether the

9 -

preponderance of the evidence is against the claim. See Gilbert v.
Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied;
if the evidence is in support of the claim or is in equal balance,
the claim is allowed. Id. Where there is a question as to which of
two evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria for that rating. Otherwise, the lower rating will be
assigned. 38 C.F.R. 4.7.

The Board notes that, by regulatory amendment effective January 12,
1998, substantive changes were made to the schedular criteria for
evaluating cardiovascular disorders, as set forth in 38 C.F.R.
4.104 (1997 and 1998). Where a law or regulations changes while a
case is pending, the version most favorable to the claimant
applies, absent congressional intent to the contrary. Karnas v.
Derwinski, 1 Vet. App. 308, 312-13 (1992). However, in Rhodan,v.
West, 12 Vet. App. 55 (1998), the United States Court of Appeals
for Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) (hereinafter referred to as the
Court) noted that, where compensation is awarded or increased
pursuant to any Act or administrative issue. the effective date of
such an award or increase ... shall not be earlier than the
effective date of the Act or administrative issue."' Id. at 57. See
38 U.S.C.A. 5110(g) (West 1991). As such, the Court found that this
rule prevents the application of a later, liberalizing law to a
claim prior to the effective date of the liberalizing law.
(Although this is an original claim for compensation benefits, not
a claim for increase as apparently was the circumstance in Rhodan,
the Board can not discern a basis to find that the effective date
considerations set out in Rhodan would not be applicable in the
context of an original claim for benefits. Accordingly, the
claimant as a matter of law can not receive a rating on the basis
of the revised criteria prior to January 12, 1998, on the facts of
this case.)

Under the criteria of 38 C.F.R. 4.104, DCs 7010-7016 (1997),
effective prior to January 12, 1998, the following was applicable:

DC 7010 provided that auricular flutter, paroxysmal, was to be
rated as paroxysmal tachycardia.

- 10-

DC 7011 provided that auricular fibrillation, permanent, was to be
to rated as paroxysmal tachycardia.

DC 7012 provided a 10 percent evaluation for permanent auricular
fibrillation.

DC 7013 provided that infrequent attacks of paroxysmal tachycardia
warranted a 10 percent evaluation. A 30 percent evaluation was
warranted for severe, frequent attacks.

DC 7014 provided that sinus tachycardia, persistently 100 or more
in recumbent position, warranted a 10 percent evaluation.

DC 7015 provided that auriculoventricular block

Complete; with attacks of syncope necessitating the insertion of a
permanent internal pacemaker and for 1 year after which period the
rating will be on residuals as below.................. 100 percent

Complete; with Stokes-Adams attacks several times a year despite
the use of medication or management of the heart block by pacemaker
........................................................60 percent

Complete; without syncope or minimum rating when pacemaker has been
inserted................................................30 percent

Incomplete; without syncope but occasionally symptomatic 10 percent

Incomplete; asymptomatic, without syncope or need for medicinal
control after more than 1 year............................0 percent

NOTE 1: Atrioventricular block, partial or complete, may be present
associated with and related to the supraventricular tachycardias or
pathological bradycardia.

- 11 -

Cases with Mobitz Type II block may be encountered, as well as
Wenckebach's phenomenon, Mobitz Type I block and varying degrees of
A-V block associated with tachyarrhythmias or other severe
disturbances in rate or rhythm. Such unusual cases should be
submitted to the Director, Compensation and Pension Service. On the
other hand, simple delayed P-R conduction time, in the absence of
other evidence or cardiac disease, is not a disability.

NOTE 2: The 100 percent rating for 1 year following implantation of
permanent pacemaker will commence after initial grant of the 1
month total rating assigned under 4.30 following hospital
discharge.

DC 7016 provides that heart valve replacement (prosthesis):

For 1 year following implantation of prosthetic valve 100 percent

Thereafter, rate as rheumatic heart disease, minimum rating 30
percent

NOTE: The 100 percent rating for 1 year following implantation of
prosthetic valve will commence after initial grant of the 1 month
total rating assigned under 4.30 following hospital discharge.

Under the revised criteria of 38 C.F.R. 4.104, effective as of
January 12, 1998,

DC 7010 (1998) provides that supraventricular arrhythmias:

Paroxysmal atrial fibrillation or other supraventricular
tachycardia, with more than four episodes per year documented by
ECG or Holter monitor.................................30 percent

Permanent atrial fibrillation (lone atrial fibrillation), or; one
to four episodes per year of paroxysmal atrial fibrillation or
other supraventricular tachycardia Documented by ECG or Holter
Monitor...............................................10 percent

- 12 -

DC 7011 provides that ventricular arrhythmias (sustained):

For indefinite period from date of hospital admission for initial
evaluation and medical therapy for a sustained ventricular
arrhythmia, or; for indefinite period from date of hospital
admission for ventricular aneurysmectomy, or; with an automatic
implantable Cardioverte-Defibrillator (AICD) in place .... 100
percent

Chronic congestive heart failure, or; workload of 3 METs or less
results in dyspnea, fatigue, angina, dizziness, or syncope, or;
left ventricular dysfunction with an ejection fraction of less than
30 percent..............................................100 percent

More than one episode of acute congestive heart failure in the past
year, or; workload of greater than 3 METs but not greater than 5
METs results in dyspnea, fatigue, angina, dizziness, or syncope,
or; left ventricular dysfunction with an ejection fraction of 30 to
50 percent...............................................60 percent

Workload of greater than 5 METs but not greater than 7 METs results
in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of
cardiac hypertrophy or dilatation or electrocardiogram,
echocardiogram, or X-ray................................30 percent

Workload of greater than 7 METs but not greater than 10 METs
results in dyspnea, fatigue, angina, dizziness, or syncope, or;
continuous medication required...........................10 percent

NOTE: A rating of 100 percent shall be assigned from the date of
hospital admission for initial evaluation and medical therapy for
a sustained ventricular arrhythmia or for ventricular
aneurysmectomy. Six months following discharge, the appropriate
disability rating shall be determined by mandatory VA examination.
Any change in evaluation based upon that or any subsequent
examination shall be subject to the provisions of 3.105(e) of this
chapter.

DC 7015 provides that for atrioventricular block:

- 13 -

Chronic congestive heart failure, or; workload of 3 METs or less
results in dyspnea, fatigue, angina, dizziness, or syncope, or;
left ventricular dysfunction with an ejection fraction of less than
30 percent............................................100 percent

More than one episodes or acute congestive heart failure in the
past year, or; workload of greater than 3 METs but not greater than
5 METs results in dyspnea, fatigue, angina, dizziness, or syncope,
or; left ventricular dysfunction with an ejection fraction of 30 to
50 percent..............................................60 percent

Workload of greater than 5 METs but not greater than 7 METs results
in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of
cardiac hypertrophy or dilatation or electrocardiogram,
echocardiogram, or X-ray.................................30 percent

Workload of greater than 7 METs but not greater than 10 METs
results in dyspnea, fatigue, angina, dizziness, or syncope, or;
continuous medication or a pacemaker required............10 percent

NOTE: Unusual cases of arrhythmia such as atrioventricular block
associated with a supraventricular arrhythmia or pathological
bradycardia should be submitted to the Director, Compensation and
Pension Service. Simple delayed P-R conduction time, in the absence
of other evidence of cardiac disease, is not a disability.

DC 7016 provides that for heart valve replacement (prosthesis):

For indefinite period following date of hospital admission for
valve replacement.......................................100 percent

Thereafter:

Chronic congestive heart failure, or; workload of 3 METs or less
results in dyspnea, fatigue, angina, dizziness, or syncope, or;
left ventricular dysfunction with an ejection fraction of less than
30 percent..............................................100 percent

- 14 -

More than one episode of acute congestive heart failure in the past
year, or; workload of greater than 3 METs but not greater than 5
METs results in dyspnea, fatigue, angina, dizziness, or syncope,
or; left ventricular dysfunction with an ejection fraction of 30 to
50 percent...............................................60 percent

Workload of greater than 5 METs but not greater than 7 METs results
in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of
cardiac hypertrophy or dilatation on electrocardiogram,
echocardiogram, or X-ray.................................30 percent

Workload of greater than 7 METs but not greater than 10 METs
results in dyspnea, fatigue, angina, dizziness, or syncope, or;
continuous medication required...........................10 percent

NOTE: A rating of 100 percent shall be assigned as of the date of
hospital admission for valve replacement. Six months following
discharge, the appropriate disability rating shall be determined by
mandatory VA examination. Any change in evaluation based upon that
or any subsequent examination shall be subject to the provisions of
3.105(e) of this chapter.

DC 7018 provides that for implantable cardiac pacemakers:

For two months following hospital admission for implantation CT
reimplantation..........................................100 percent

Thereafter:

Evaluate as supraventricular arrhythmias (DC 7010), ventricular
arrhythmias (DC 7011), or atrioventricular block (DC 7015). Minimum
10 percent

Note: Evaluate implantable Cardioverter-Defibrillators (AICD's)
under DC 7011.

- 15 -

Analysis

In this case, after reviewing the evidence of record and the rating
decisions since the appeal process started, it is clear to the
Board that the adjudicators considered all the evidence reflecting
on the manifestations of the cardiac disorder since the original
separate rating was awarded. They clearly did not consider only the
evidence showing the "present" level of disability. The RO has, in
fact, reviewed all the evidence and has awarded a ratings for each
period in question. The RO set the effective date of the increased
award as the date that increased symptoms were demonstrated.
Accordingly, the Board finds that there is no prejudice to the
claimant by proceeding on the record without additional remand to
the RO. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that one fundamental fact of this case is that the
application of the "old" (pre-January 12, 1998) criteria for rating
the veteran's service-connected paroxysmal atrial fibrillation
would not support a finding of functional impairment warranting a
rating in excess of the 10 percent rating, at any time since the
award was initially awarded, effective from February 2, 1992,
through February 6, 1996, when the rating was increased to 30
percent as a result of increased symptoms. Another fundamental fact
is that the application of the "old" criteria since the assignment
of a 30 percent rating based on increased symptoms would also not
support a finding in excess of 30 percent, except for the 13 month
period when a total rating was assigned as per DCs 7015 and 7016
for implantation of a pacemaker. Finally, the Board concludes that
application of the "new" criteria (since January, 12, 1998) for
rating this service-connected disability would also not support a
finding of functional impairment warranting a rating in excess of
the currently assigned 30 percent rating.

- 16 -

Entitlement to a Rating in Excess of 10 percent for Paroxysmal
Atrial Fibrillation from February 12, 1992, to February 6, 1996 and
a Rating in Excess of 30 Percent for Paroxysmal Atrial Fibrillation
from February 6, 1996, to July 16, 1996.

As referenced above, in August 1992, the RO determined that a
separate 10 percent rating for paroxysmal atrial fibrillation was
warranted. In a September 1997 rating decision, this rating was
increased to 30 percent, effective from February 6, 1996, based on
increased symptomatology. It was noted that the veteran did not
exhibit severe or frequent attacks of paroxysmal atrial
fibrillations prior to this date. The Board notes that records
dated in February and April 1993 reflect that the veteran was seen
for a tachycardia attack and palpitations, respectively. On both
occasions, his complaints responded to medications. In January
1994, atrial fibrillation responded to medications. It was
determined after additional treatment in February 1996 that
implantation of a pacemaker was advisable. Therefore, ,is evidence
of severe and frequent attacks of paroxysmal atrial fibrillations
was initially shown during this hospitalization it is concluded
that the 30 percent rating as of admission date is appropriate
under DC 7013. Clinical findings regarding the period from February
6, 1996, and the surgical implantation of a pacemaker on July 16,
1996, are not of record. Therefore, the Board notes that the
assignment of a 100 percent rating as of July 16, 1996, is
appropriate as the DCs provides for such a rating for a 1 year
period following implantation of a prosthetic valve (following a
one month total rating period for a total rating of 13 months). See
Note 2 under DC 7015 and DC 7016 (in effect prior to January 12,
1998).

Entitlement to a Rating in Excess of 30 Percent from September 1,
1997.

For this period in question, it is the Board's determination that
a rating in excess of 30 percent is not warranted. Nor does the
record show that the veteran warrants a rating in excess of 30
percent using the revised criteria which went into effect on
January 12, 1998. The "old" criteria provides for a rating in
excess of 30 percent when there is complete auriculoventricular
block with Stokes-Adams attacks several times a year despite the
use of medication or management of the heart block

- 17 -

by pacemaker. Such symptoms must be shown under DC 7015 for a
rating in excess of 60 percent. The Board concludes that the 30
percent rating for complete auriculoventricular block without
syncope or minimum rating when pacemaker have been inserted best
represents the veteran's symptoms.

The Board notes that the case was remanded in July 1998 for an
examination in which the examiner stated the findings in terms
consistent with the new rating criteria, i.e., metabolic
equivalents (METs). As summarized above in the background section
of this decision, VA testing in December 1998 and April 1999
reflects exercise tolerance testing with METs of 7.9. He had a
regular heart rate and rhythm with normal S1 and S2. The "new"
criteria provides that for a rating in excess of 30 percent, there
must be one episode of acute congestive heart failure in the past
year; or workload greater than 3 METs but not greater than 5 METs
resulting in dyspnea, fatigue, angina, dizziness, or syncope; or
left ventricular dysfunction with an ejection fraction of 30 to 50
percent. This severity of symptoms is clearly not demonstrated upon
the VA examination reports.

The Board is also cognizant of the veteran's June 1999 statement, -
in which he avers that pathology from his hypertensive heart
disease should be considered. In this regard, however, the Board
points out that service connection for hypertensive heart disease
is not in effect. Additionally, the Board notes that in May 1997,
the examiner stated that the veteran's paroxysmal atrial
fibrillation did not cause hypertension. In fact, it was the other
way around. Thus, despite the veteran's assertions presented with
regard to this matter, consideration in this respect is not
warranted. See generally, Massey v. Brown, 7 Vet. App. 204, 208
(1994); 38 C.F.R. 4.104, DC 7007 (1999).

Thus, it is the Board's conclusion that the manifestations of the
service-connected paroxysmal atrial fibrillation clearly do not
warrant a rating in excess of those currently assigned for the
periods in question. The evidence in this case is not so evenly
balanced so as to allow application of the benefit of the doubt
rule as required by law and VA regulations. 38 U.S.C.A. 5107; 38
C.F.R. 3.102, 4.3.

- 18 -

Additional matters

As to the issues on appeal regarding increased evaluations,
preliminary review of the record does not reveal that the RO
expressly considered referral of the case to the Chief Benefits
Director or the Director, Compensation and Pension Service for the
assignment of an extraschedular rating under 38 C.F.R. 3.321(b)(1)
(1999). This regulation provides that to accord justice in an
exceptional case where the schedular standards are found to be
inadequate, the field stations is authorized to refer the case to
the Chief Benefits Director or the Director, Compensation and
Pension Service for assignment of an extraschedular evaluation
commensurate with the average earning capacity impairment. The
governing criteria for such an award is a finding that the case
presents such an exceptional or unusual disability picture with
such related factors as marked inference with employment or
frequent periods of hospitalization as to render impractical the
application of the regular schedular standards. The Court has held
that the Board is precluded by regulation from assigning and
extraschedular rating under 38 C.F.R. 3.321(b)(1) in the first
instance, however the Board is not precluded from raising this
question. and in fact is obligated to liberally read all documents
and oral testimony of record and identify all potential theories of
entitlement to a benefit under the law and regulations. Floyd v.
Brown, 9 Vet. App. 88 (1996). The Court has further held that the
Board must address referral under 38 C.F.R. 3.321(b)(1) only where
circumstances are presented which the Director of VA's Compensation
and Pension Service might consider exceptional or unusual. Shipwash
v. Brown, 8 Vet. App. 218, 227 (1995). Having reviewed the record
with these mandates in mind, the Board finds no basis for further
action on this question. Although the veteran asserts that he is
not able to work as a truck driver, as shown above, the evidence
shows that his service-connected disability picture comports with
the applicable rating percentages assigned. Further, the service-
connected disability is not productive of frequent hospitalization
or marked interference with employment. Therefore, the veteran's
claim is denied.

- 19 -

ORDER

A rating in excess of 10 percent for paroxysmal atrial fibrillation
from February 12, 1992, to February 6, 1996, is denied.

A rating in excess of 30 percent for paroxysmal atrial fibrillation
from February 6, 1996, to July 16, 1996, is denied.

A rating in excess of 30 percent from September 1, 1997, is denied.

C. Crawford 
Acting Member, Board of Veterans' Appeals

20 -



